The defendant was tried and convicted of murder in the second degree, and was duly sentenced to imprisonment in the penitentiary for the term of 20 years. This appeal is on the record with no bill of exceptions, a careful examination of which fails to disclose any error of a reversible nature. The indictment upon which the defendant was tried is in due and regular form, a verdict of guilty, and a, judgment of the court in conformity with the finding of the jury. The judgment of the lower court is affirmed. Affirmed.